Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 1 of 25                                     PageID #:
                                     552




                (Slip Opinion)              OCTOBER TERM, 2013                                       1

                                                       Syllabus

                         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
                       being done in connection with this case, at the time the opinion is issued.
                       The syllabus constitutes no part of the opinion of the Court but has been
                       prepared by the Reporter of Decisions for the convenience of the reader.
                       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


                SUPREME COURT OF THE UNITED STATES

                                                      Syllabus

                       LEXMARK INTERNATIONAL,INC. u. STATIC
                           CONTROL COMPONENTS,INC.

                CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                                  THE SIXTH CIRCUIT

                   No. 12-873. Argued December 3, 2013—Decided March 25, 2014
                Petitioner Lexmark sells the only style of toner cartridges that work
                  with the company's laser printers, but "remanufacturers" acquire and
                  refurbish used Lexmark cartridges to sell in competition with
                  Lexmark's own new and refurbished ones. Lexmark's "Prebate" pro
                  gram gives customers a discount on new cartridges if they agree to
                  return empty cartridges to the company. Each Prebate cartridge has
                  a microchip that disables the empty cartridge unless Lexmark re
                  places the chip. Respondent Static Control, a maker and seller of
                  components for the remanufacture of Lexmark cartridges, developed
                  a microchip that mimicked Lexmark's. Lexmark sued for copyright
                  infringement, but Static Control counterclaimed, alleging that
                  Lexmark engaged in false or misleading advertising in violation of
                  §43(a) of the Lanham Act, 15 U. S. C. §1125(a), and that its misrep
                  resentations had caused Static Control lost sales and damage to its
                  business reputation.         The District Court held that Static Control
                  lacked "prudential standing" to bring the Lanham Act claim, apply
                  ing a multifactor balancing test the court attributed to Associated
                  Gen. Contractors of Gal, Inc. v. Carpenters, 459 U. S. 519. In revers
                  ing, the Sixth Circuit relied on the Second Circuit's "reasonable in
                  terest" test.

                Held: Static Control has adequately pleaded the elements of a Lanham
                  Act cause of action for false advertising. Pp. 6-22.
                    (a) The question here is whether Static Control falls within the
                  class of plaintiffs that Congress authorized to sue under §1125(a). To
                  decide that question, this Court must determine the provision's
                  meaning, using traditional principles of statutory interpretation. It
                  is misleading to label this a "prudential standing" question. Lexmark
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 2 of 25                         PageID #:
                                     553




                            LEXMAKK INT'L, INC. v. STATIC CONTROL
                                    COMPONENTS,INC.
                                               Syllabus

                 bases its "prudential standing" arguments on Associated General
                 Contractors, but that case rested on statutory considerations: The
                 Court sought to "ascertain," as a statutory-interpretation matter, the
                 "scope of the private remedy created by" Congress in §4 of the Clay
                 ton Act, and the "class of persons who [could] maintain a private
                 damages action under" that legislatively conferred cause of action,
                 459 U. S., at 529, 532. And while this Court may have placed the
                 "zone of interests" test that Static Control relies on under the "pru
                 dential" rubric in the past, see, e.g.. Elk Grove Unified School Dist. v.
                 Newdow, 542 U. S. 1, 12, it does not belong there any more than As
                 sociated General Contractors does. Rather, whether a plaintiff comes
                 within the zone of interests requires the Court to determine, using
                 traditional statutory-interpretation tools, whether a legislatively con
                 ferred cause of action encompasses a particular plaintiff's claim.
                 See, e. g.. Steel Co. v. Citizens for Better Environment, 523 U. S. 83,
                 97, and n. 2. Pp. 6-9.
                   (b) The §1125(a) cause of action extends to plaintiffs who fall with
                 in the zone of interests protected by that statute and whose injury
                 was proximately caused by a violation of that statute. Pp. 10-18.
                     (1) A statutory cause of action is presumed to extend only to
                 plaintiffs whose interests "fall within the zone of interests protected
                 by the law invoked." Allen v. Wright, 468 U. S. 737, 751. "[Tjhe
                 breadth of [that] zone . . . varies according to the provisions of law at
                 issue." Bennett v. Spear, 520 U. S. 154, 163. The Lanham Act in
                 cludes a detailed statement of its purposes, including, as relevant
                 here, "protecting] persons engaged in [commerce within the control
                 of Congress] against unfair competition," 15 U. S. C. §1127; and "un
                 fair competition" was understood at common law to be concerned
                 with injuries to business reputation and present and future sales.
                 Thus, to come within the zone of interests in a §1125(a) false-
                 advertising suit, a plaintiff must allege an injury to a commercial in
                 terest in reputation or sales. Pp. 10-13.
                     (2) A statutory cause of action is also presumed to he limited to
                 plaintiffs whose injuries are proximately caused by violations of the
                 statute. See, e.g.. Holmes v. Securities Investor Protection Corpora
                 tion, 503 U. S. 258, 268—270. This requirement generally bars suits
                 for alleged harm that is "too remote" from the defendant's unlawful
                 conduct, such as when the harm is purely derivative of "misfortunes
                 visited upon a third person by the defendant's acts." Id., at 268-269.
                 In a sense, all commercial injuries from false advertising are deriva
                 tive of those suffered by consumers deceived by the advertising. But
                 since the Lanham Act authorizes suit only for commercial injuries,
                 the intervening consumer-deception step is not fatal to the proxi
                 mate-cause showing the statute requires. Cf. Bridge v. Phoenix Bond
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 3 of 25                        PageID #:
                                     554




                                     Cite as: 572 U. S.     (2014)                     3

                                               Syllabus

                  & Indemnity Co., 553 U. S. 639, 656. Thus, a plaintiff suing under
                  §1125(a) ordinarily must show that its economic or reputational inju
                  ry flows directly from the deception wrought hy the defendant's ad
                  vertising; and that occurs when deception of consumers causes them
                  to withhold trade from the plaintiff. Pp. 13-15.
                      (3) Direct application of the zone-of-interests test and the proxi
                  mate-cause requirement supplies the relevant limits on who may sue
                  under §1125(a). These principles provide better guidance than the
                  multifactor balancing test urged by Lexmark, the direct-competitor
                  test, or the reasonable-interest test applied by the Sixth Circuit.
                  Pp. 15-18.
                    (c) Under these principles, Static Control comes within the class of
                  plaintiffs authorized to sue under § 1125(a). Its alleged injuries—lost
                  sales and damage to its business reputation—fall within the zone of
                  interests protected by the Act, and Static Control sufficiently alleged
                  that its injuries were proximately caused by Lexmark's misrepresen
                  tations. Pp. 18-22.
                697 F. 3d 387, affirmed.

                  SCALIA, J., delivered the opinion for a unanimous Court.
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 4 of 25                                   PageID #:
                                     555




                                       Cite as: 572 U. S.           (2014)                         1

                                             Opinion of the Court

                    NOTICE: This opinion is subject to formal revision before publication in the
                    preliminary print of the United States Reports. Readers are requested to
                    notify the Reporter of Decisions, Supreme Court of the United States, Wash
                    ington, D. C. 20543, of any typographical or other formal errors, in order
                    that corrections may be made before the preliminary print goes to press.


                SUPREME COURT OF THE UNITED STATES

                                                  No. 12-873



                 LEXMARK INTERNATIONAL,INC., PETITIONER v.
                     STATIC CONTROL COMPONENTS,INC.
                 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
                                 APPEALS FOR THE SIXTH CIRCUIT

                                               pVIarch 25, 2014]

                  Justice SCALIA delivered the opinion of the Court.
                  This case requires us to decide whether respondent.
                Static Control Components, Inc., may sue petitioner, Lex
                mark International, Inc., for false advertising under the
                Lanham Act, 15 U. S. C. §1125(a).
                                               I. Background
                  Lexmark manufactures and sells laser printers. It also
                sells toner cartridges for those printers (toner being the
                powdery ink that laser printers use to create images on
                paper). Lexmark designs its printers to work only with its
                own style of cartridges, and it therefore dominates the
                market for cartridges compatible with its printers. That
                market, however, is not devoid of competitors. Other
                businesses, called "remanufacturers," acquire used Lex
                mark toner cartridges, refurbish them, and sell them in
                competition with new and refurbished cartridges sold by
                Lexmark.
                  Lexmark would prefer that its customers return their
                empty cartridges to it for refurbishment and resale, rather
                than sell those cartridges to a remanufacturer. So
                Lexmark introduced what it called a "Prebate" program.
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 5 of 25           PageID #:
                                     556




                2          LEXMAEK INT'L,INC. v. STATIC CONTROL
                                   COMPONENTS,INC.
                                      Opinion of the Court

               which enabled customers to purchase new toner cartridges
               at a 20-percent discount if they would agree to return the
               cartridge to Lexmark once it was empty. Those terms
               were communicated to consumers through notices printed
               on the toner-cartridge boxes, which advised the consumer
               that opening the box would indicate assent to the terms—
               a practice commonly known as "shrinkwrap licensing,"
               see, e.g., ProCD, Inc. v. Zeidenberg, 86 F. 3d 1447, 1449
               (CA7 1996). To enforce the Prebate terms, Lexmark in
               cluded a microchip in each Prebate cartridge that would
               disable the cartridge after it ran out of toner; for the car
                tridge to be used again, the microchip would have to be
                replaced by Lexmark.
                    Static Control is not itself a manufacturer or remanu-
               facturer of toner cartridges. It is, rather, "the market
               leader [in] making and selling the components necessary
               to remanufacture Lexmark cartridges." 697 F. 3d 387, 396
               (CA6 2012)(case below). In addition to supplying remanu-
               facturers with toner and various replacement parts. Static
               Control developed a microchip that could mimic the micro
               chip in Lexmark's Prebate cartridges. By purchasing
               Static Control's microchips and using them to replace the
               Lexmark microchip, remanufacturers were able to refur
               bish and resell used Prebate cartridges.
                 Lexmark did not take kindly to that development. In
               2002, it sued Static Control, alleging that Static Control's
               microchips violated both the Cop3n'ight Act of 1976, 17
               U. S. C. §101 et seq., and the Digital Millennium Copy
               right Act, 17 U. S. C. §1201 et seq. Static Control counter-
               claimed, alleging, among other things, violations of §43(a)
               of the Lanham Act, 60 Stat. 441, codified at 15 U. S. C.
               §1125(a). Section 1125(a) provides:
                        "(1) Any person who, on or in connection with any
                      goods or services, or any container for goods, uses in
                      commerce any word, term, name, symbol, or device, or
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 6 of 25            PageID #:
                                     557




                                  Cite as: 572 U. S.   (2014)              3

                                      Opinion of the Court

                    any combination thereof, or any false designation of
                    origin, false or misleading description of fact, or false
                    or misleading representation of fact, which—
                      "(A) is likely to cause confusion, or to cause mistake,
                    or to deceive as to the affiliation, connection, or asso
                    ciation of such person with another person, or as to
                    the origin, sponsorship, or approval of his or her
                    goods, services, or commercial activities by another
                    person, or

                      "(B) in commercial advertising or promotion, mis
                    represents the nature, characteristics, qualities, or geo
                    graphic origin of his or her or another person's goods,
                    services, or commercial activities,
                    "shall be liable in a civil action by any person who be
                    lieves that he or she is or is likely to be damaged by
                    such act."

                Section 1125(a) thus creates two distinct bases of liability:
                false association, §1125(a)(1)(A), and false advertising,
                §1125(a)(l)(B). See Waits v. Frito-Lay, Inc., 978 F. 2d
                1093, 1108 (CA9 1992). Static Control alleged only false
                advertising.
                   As relevant to its Lanham Act claim. Static Control
                alleged two types of false or misleading conduct by
                Lexmark. First, it alleged that through its Prebate pro
                gram Lexmark "purposefully misleads end-users" to be
                lieve that they are legally bound by the Prebate terms and
                are thus required to return the Prebate-labeled cartridge
                to Lexmark after a single use. App. 31, ^39. Second, it
                alleged that upon introducing the Prebate program,
                Lexmark "sent letters to most of the companies in the
                toner cartridge re manufacturing business" falsely advising
                those companies that it was illegal to sell refurbished
                Prebate cartridges and, in particular, that it was illegal to
                use Static Control's products to refurbish those cartridges.
                Id., at 29, T[35. Static Control asserted that by those
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 7 of 25                       PageID #:
                                     558




                4            LEXMARK INT'L, INC. i;. STATIC CONTROL
                                     COMPONENTS,INC.
                                      Opinion of the Court

                statements, Lexmark had materially misrepresented "the
                nature, characteristics, and qualities" of both its own
                products and Static Control's products. Id., at 43-44, K85.
                It further maintained that Lexmark's misrepresentations
                had "proximately caused and [we]re likely to cause injury
                to [Static Control] by diverting sales from [Static Control]
                to Lexmark," and had "substantially injured [its] business
                reputation" by "leading consumers and others in the trade
                to believe that [Static Control] is engaged in illegal con
                duct." Id., at 44, 1188. Static Control sought treble dam
                ages, attorney's fees and costs, and injunctive relief.^
                  The District Court granted Lexmark's motion to dismiss
                Static Control's Lanham Act claim.              It held that Static
                Control lacked "prudential standing" to bring that claim,
                App. to Pet. for Cert. 83, relying on a multifactor balanc
                ing test it attributed to Associated Gen. Contractors of
                Cal., Inc. V. Carpenters, 459 U. S. 519 (1983). The court
                emphasized that there were "more direct plaintiffs in the
                form of remanufacturers of Lexmark's cartridges"; that
                Static Control's injury was "remot[e]" because it was a
                mere 'TDyproduct of the supposed manipulation of consum
                ers' relationships with remanufacturers"; and that
                Lexmark's "alleged intent [was] to dry up spent cartridge
                supplies at the remanufacturing level, rather than at
                [Static Control's supply level, making remanufacturers
                Lexmark's alleged intended target." App. to Pet. for Cert.
                83.
                    The Sixth Circuit reversed the dismissal of Static Con
                trol's Lanham Act claim. 697 F. 3d, at 423. Taking the
                lay of the land, it identified three competing approaches to

                  ^ Lexmark contends that Static Contrors allegations failed to describe
                "commercial advertising or promotion" within the meaning of 15
                U. S. C. §1125(a)(1)(B). That question is not before us, and we express
                no view on it. We assume without deciding that the communica
                tions alleged by Static Control qualify as commercial advertising or
                promotion.
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 8 of 25            PageID #:
                                     559




                                  Cite as: 572 U. S.   (2014)              5

                                      Opinion of the Court

                determining whether a plaintiff has standing to sue under
                the Lanham Act.       It observed that the Third, Fifth,
                Eighth, and Eleventh Circuits all refer to "antitrust stand
                ing or the [Associated General Contractors] factors in
                deciding Lanham Act standing," as the District Court had
                done. Id., at 410 (citing Conte Bros. Automotive, Inc. v.
                Quaker State-Slick 50, Inc., 165 F. 3d 221, 233-234 (CA3
                1998); Procter & Gamble Co. v. Amway Corp., 242 F. 3d
                539, 562-563(CA5 2001); Gilbert/Robinson, Inc. v. Carrie
                Beverage-Missouri, Inc., 989 F. 2d 985, 990—991 (CA8
                1993); Phoenix of Broward, Inc. v. McDonald's Corp., 489
                F. 3d 1156, 1162-1164 (CAll 2007)). By contrast, "[t]he
                Seventh, Ninth, and Tenth [Circuits] use a categorical
                test, permitting Lanham Act suits only by an actual com
                petitor." 697 F. 3d, at 410 (citing L. S. Heath & Son, Inc.
                V. AT&T Information Systems, Inc., 9 F. 3d 561, 575(CA7
                1993); Waits, supra, at 1108-1109; Stanfield v. Osborne
                Industries, Inc., 52 F. 3d 867, 873(CAlO 1995)). And the
                Second Circuit applies a '"reasonable interest' approach,"
                under which a Lanham Act plaintiff "has standing if the
                claimant can demonstrate '(1) a reasonable interest to be
                protected against the alleged false advertising and (2) a
                reasonable basis for believing that the interest is likely to
                he damaged by the alleged false advertising.'" 697 F. 3d,
                at 410 (quoting Famous Horse, Inc. v. 5th Avenue Photo
                Inc., 624 F. 3d 106, 113 (CA2 2010)). The Sixth Circuit
                applied the Second Circuit's reasonable-interest test and
                concluded that Static Control had standing because it
                "alleged a cognizable interest in its business reputation
                and sales to remanufacturers and sufficiently alleged that
                th[o]se interests were harmed by Lexmark's statements to
                the remanufacturers that Static Control was engaging in
                illegal conduct." 697 F. 3d, at 411.
                   We granted certiorari to decide "the appropriate ana
                lytical framework for determining a party's standing to
                maintain an action for false advertising under the Lanham
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 9 of 25                     PageID #:
                                     560




                6           LEXMARK INT'L, INC. v. STATIC CONTROL
                                    COMPONENTS,INC.
                                         Opinion of the Court

                Act." Pet. for Cert, i; 569 U. S.         (2013).^
                                    II. "Prudential Standing"
                  The parties' briefs treat the question on which we
                granted certiorari as one of "prudential standing." Be
                cause we think that label misleading, we begin by clarify
                ing the nature of the question at issue in this case.
                  From Article Ill's limitation of the judicial power to
                resolving "Cases" and "Controversies," and the separation-
                of-powers principles underlying that limitation, we have
                deduced a set of requirements that together make up the
                "irreducible constitutional minimum of standing." Lujan
                V. Defenders of Wildlife, 504 U. S. 555, 560 (1992). The
                plaintiff must have suffered or he imminently threatened
                with a concrete and particularized "injury in fact" that is
                fairly traceable to the challenged action of the defendant
                and likely to he redressed by a favorable judicial decision.
                Ibid. Lexmark does not deny that Static Control's alle
                gations of lost sales and damage to its business reputa
                tion give it standing under Article 111 to press its false-
                advertising claim, and we are satisfied that they do.
                  Although Static Control's claim thus presents a case or
                controversy that is properly within federal courts' Article
                111 jurisdiction, Lexmark urges that we should decline to
                adjudicate Static Control's claim on grounds that are
                "prudential," rather than constitutional. That request is
                in some tension with our recent reaffirmation of the prin
                ciple that "a federal court's 'obligation' to hear and decide"
                cases within its jurisdiction "is 'virtually unflagging.'"
                Sprint Communications, Inc. v. Jacobs, 571 U. S.         ,
                (2013) (slip op., at 6)(quoting Colorado River Water Con-

                  - Other aspects of the parties' sprawling litigation, including
                Lexmark's claims under federal copyright and patent law and Static
                Control's claims under federal antitrust and North Carolina unfair-
                competition law, are not before us. Our review pertains only to Static
                Control's Lanham Act claim.
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 10 of 25           PageID #:
                                     561




                                 Cite as: 572 U. S.   (2014)               7

                                     Opinion of the Court

                servation Dist. v. United States, 424 U. S. 800, 817 (1976)).
                In recent decades, however, we have adverted to a "pru
                dential" branch of standing, a doctrine not derived from
                Article 111 and "not exhaustively defined" but encompass
                ing (we have said) at least three broad principles: '"the
                general prohibition on a litigant's raising another person's
                legal rights, the rule barring adjudication of generalized
                grievances more appropriately addressed in the repre
                sentative branches, and the requirement that a plaintiff's
                complaint fall within the zone of interests protected by the
                law invoked.'" Elk Grove Unified School Dist. v. Newdow,
                542 U. S. 1, 12 (2004)(quoting Allen v. Wright, 468 U. S.
                737, 751 (1984)).
                  Lexmark bases its "prudential standing" arguments
                chiefly on Associated General Contractors, but we did not
                describe our analysis in that case in those terms. Rather,
                we sought to "ascertain," as a matter of statutory interpre
                tation, the "scope of the private remedy created by" Con
                gress in §4 of the Clayton Act, and the "class of persons
                who [could] maintain a private damages action under"
                that legislatively conferred cause of action. 459 U. S., at
                529, 532. We held that the statute limited the class to
                plaintiffs whose injuries were proximately caused by a
                defendant's antitrust violations. Id., at 532-533. Later
                decisions confirm that Associated       General Contractors
                rested on statutory, not "prudential," considerations. See,
                e.g., Holmes v. Securities Investor Protection Corporation,
                503 U. S. 258, 265—268 (1992) (relying on Associated Gen
                eral Contractors in finding a proximate-cause requirement
                in the cause of action created by the Racketeer Influenced
                and Corrupt Organizations Act (RICO), 18 U. S. C.
                §1964(c)); Anza v. Ideal Steel Supply Corp., 547 U. S. 451,
                456 (2006) (affirming that Holmes "relied on a careful
                interpretation of §1964(c)"). Lexmark's arguments thus do
                not deserve the "prudential" label.
                   Static Control, on the other hand, argues that we should
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 11 of 25                        PageID #:
                                     562




                8            LEXMARK INT'L, INC. u. STATIC CONTROL
                                     COMPONENTS,INC.
                                          Opinion of the Court

                measure its "prudential standing" by using the zone-of-
                interests test. Although we admittedly have placed that
                test under the "prudential" rubric in the past, see, e.g., Elk
                 Grove, supra, at 12, it does not belong there any more than
                Associated General Contractors does.               Whether a plain
                 tiff comes within "the 'zone of interests'" is an issue
                that requires us to determine, using traditional tools of
                statutory interpretation, whether a legislatively conferred
                cause of action encompasses a particular plaintiff's claim.
                See Steel Co. v. Citizens for Better Environment, 523 U. S.
                83, 97, and n. 2(1998); Clarke v. Securities Industry Assn.,
                479 U. S. 388, 394-395 (1987); Holmes, supra, at 288
                (SCALIA, J., concurring in judgment). As Judge Silberman
                of the D. C. Circuit recently observed, '"prudential stand
                ing' is a misnomer" as applied to the zone-of-interests
                analysis, which asks whether "this particular class of
                persons ha[s] a right to sue under this substantive stat
                ute." Association of Battery Recyclers, Inc. v. EPA, 716
                F. 3d 667, 675-676 (2013)(concurring opinion).®


                  ^The zone-of-interests test is not the only concept that we have previ
                ously classified as an aspect of "prudential standing" but for which,
                upon closer inspection, we have found that label inapt. Take, for
                example, our reluctance to entertain generalized grievances—i.e., suits
                "claiming only harm to [the plaintiff's] and every citizen's interest in
                proper application of the Constitution and laws, and seeking relief that
                no more directly and tangibly benefits him than it does the public at
                large." Lujan v. Defenders of Wildlife, 504 U. S. 555, 573-574 (1992).
                While we have at times grounded our reluctance to entertain such suits
                in the "counsels of prudence" (albeit counsels "close[ly] relat[ed] to the
                policies reflected in" Article 111), Valley Forge Christian College v.
                Americans United for Separation of Church and State, Inc., 454 U. S.
                464, 475 (1982), we have since held that such suits do not present
                constitutional "cases" or "controversies." See, e.g.. Lance v. Coffman,
                549 U. S. 437, 439 (2007)(per curiam); DaimlerChrysler Corp. v. Cuno,
                547 U. S. 332, 344-346 (2006); Defenders of Wildlife, supra, at 573-574.
                They are barred for constitutional reasons, not "prudential" ones. The
                limitations on third-party standing are harder to classify; we have
                observed that third-party standing is "'closely related to the question
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 12 of 25                            PageID #:
                                     563




                                       Cite as; 572 U. S.      (2014)                       9

                                            Opinion of the Court

                  In sum, the question this case presents is whether Static
                Control falls within the class of plaintiffs whom Congress
                has authorized to sue under §1125(a). In other words, we
                ask whether Static Control has a cause of action under the
                statute.'' That question requires us to determine the
                meaning of the congressionally enacted provision creating
                a cause of action. In doing so, we apply traditional princi
                ples of statutory interpretation. We do not ask whether in
                our judgment Congress should have authorized Static
                Control's suit, but whether Congress in fact did so. Just
                as a court cannot apply its independent policy judgment to
                recognize a cause of action that Congress has denied, see
                Alexander v. Sandoval, 532 U. S. 275, 286-287 (2001), it
                cannot limit a cause of action that Congress has created
                merely because "prudence" dictates.




                whether a person in the litigant's position will have a right of action on
                the claim,'" Department of Labor v. Triplett, 494 U. S. 715, 721, n. **
                (1990) (quoting Warth v, Seldin, 422 U. S. 490, 500, n. 12 (1975)), hut
                most of our cases have not framed the inquiry in that way. See, e.g.,
                Kowalski V. Tesmer, 543 U. S. 125, 128-129 (2004)(suggesting it is an
                element of "prudential standing"). This case does not present any issue
                of third-party standing, and consideration of that doctrine's proper
                place in the standing firmament can await another day.
                  "•We have on occasion referred to this inquiry as "statutory standing"
                and treated it as effectively jurisdictional. See, e.g., Steel Co. v. Citizens
                for Better Environment, 523 U. S. 83, 97, and n. 2 (1998); cases cited
                id., at 114-117 (Stevens, J., concurring in judgment). That lahel is an
                improvement over the language of "prudential standing," since it
                correctly places the focus on the statute. But it, too, is misleading,
                since "the absence of a valid (as opposed to arguable) cause of action
                does not implicate subject-matter jurisdiction, i.e., the court's statutory
                or constitutional power to adjudicate the case.'" Verizon Md. Inc. v.
                Public Serv. Comm'n of Md., 535 U. S. 635, 642—643 (2002) (quoting
                Steel Co., supra, at 89); see also Grocery Mfrs. Assn. v. EPA, 693 F. 3d
                169, 183-185(CADC 2012)(Kavanaugh, J., dissenting), and cases cited
                therein; Pathak, Statutory Standing and the Tyranny of Labels, 62
                Okla. L. Rev. 89, 106 (2009).
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 13 of 25           PageID #:
                                     564




                 10        LEXMAKK INT'L, INC. v. STATIC CONTROL
                                   COMPONENTS,INC.
                                      Opinion of the Court

                      III. Static Control's Right To Sue Under §1125(a)
                   Thus, this case presents a straightforward question of
                 statutory interpretation: Does the cause of action in
                 §1125(a) extend to plaintiffs like Static Control? The
                 statute authorizes suit by "any person who believes that
                 he or she is likely to be damaged" by a defendant's false
                 advertising. §1125(a)(1). Read literally, that broad lan
                 guage might suggest that an action is available to anyone
                 who can satisfy the minimum requirements of Article III.
                 No party makes that argument, however, and the "unlike
                 lihood that Congress meant to allow all factually injured
                 plaintiffs to recover persuades us that [§1125(a)] should
                 not get such an expansive reading." Holmes, 503 U. S., at
                 266 (footnote omitted). We reach that conclusion in light
                 of two relevant background principles already mentioned:
                 zone of interests and proximate causality.
                                    A. Zone of Interests
                   First, we presume that a statutory cause of action ex
                tends only to plaintiffs whose interests "fall within the
                zone of interests protected by the law invoked." Allen, 468
                U. S., at 751. The modern "zone of interests" formulation
                originated in Association of Data Processing Service Or
                ganizations, Inc. V. Camp, 397 U. S. 150 (1970), as a limi
                tation on the cause of action for judicial review conferred
                by the Administrative Procedure Act (APA). We have
                since made clear, however, that it applies to all statutorily
                created causes of action; that it is a "requirement of gen
                eral application"; and that Congress is presumed to "legis-
                lat[e] against the background of" the zone-of-interests
                limitation, "which applies unless it is expressly negated."
                Bennett v. Spear, 520 U. S. 154, 163 (1997); see also
                Holmes, supra, at 287-288 (SCALIA, J., concurring in
                judgment). It is "perhaps more accuratjej," though not
                very different as a practical matter, to say that the limita
                tion always applies and is never negated, hut that our
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 14 of 25                          PageID #:
                                     565




                                      Cite as: 572 U. S.      (2014)                     11

                                           Opinion of the Court

                analysis of certain statutes will show that they protect a
                more-than-usually "expan[sive]" range of interests. Ben
                nett, supra, at 164. The zone-of-interests test is therefore
                an appropriate tool for determining who may invoke the
                cause of action in §1125(a).°
                  We have said, in the APA context, that the test is
                not '"especially demanding,'" Match-E-Be-Nash-She-Wish
                Band of Pottawatomi Indians v. Patchak, 567 U. S.            ,
                    (2012) (slip op., at 15). In that context we have often
                "conspicuously included the word 'arguably' in the test to
                indicate that the benefit of any doubt goes to the plaintiff,"
                and have said that the test "forecloses suit only when a
                plaintiff's 'interests are so marginally related to or incon
                sistent with the purposes implicit in the statute that it
                cannot reasonably be assumed that'" Congress authorized
                that plaintiff to sue. Id., at     (slip op., at 15—16). That
                lenient approach is an appropriate means of preserving
                the flexibility of the APA's omnibus judicial-review provi
                sion, which permits suit for violations of numerous stat
                utes of varying character that do not themselves include
                causes of action for judicial review. "We have made clear,
                however, that the breadth of the zone of interests varies
                according to the provisions of law at issue, so that what
                comes within the zone of interests of a statute for purposes
                of obtaining judicial review of administrative action under

                  "Although we announced the modern zone-of-interests test in 1971,
                its roots lie in the common-law rule that a plaintiff may not recover
                 under the law of negligence for injuries caused by violation of a statute
                 unless the statute "is interpreted as designed to protect the class of
                 persons in which the plaintiff is included, against the risk of the type of
                harm which has in fact occurred as a result of its violation." W. Keeton,
                D. Dobbs, R. Keeton, & D. Owen, Prosser and Keeton on Law of Torts
                §36, pp. 229-230 (5th ed. 1984); see cases cited id., at 222—227; Gorris
                V. Scott, [1874] 9 L. R. Exch. 125 (Eng.). Statutory causes of action are
                regularly interpreted to incorporate standard common-law limitations
                on civil liability—the zone-of-interests test no less than the require
                ment of proximate causation, see Part III-B, infra.
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 15 of 25           PageID #:
                                     566




                 12         LEXMARK INT'L, INC. i;. STATIC CONTROL
                                    COMPONENTS,INC.
                                       Opinion of the Court

                 the '"generous review provisions'" of the APA may not
                 do so for other purposes." Bennett, supra, at 163 (quot
                 ing Clarke, 479 U. S., at 400, n. 16, in turn quoting Data
                Processing, supra, at 156).
                   Identifying the interests protected by the Lanham Act,
                however, requires no guesswork, since the Act includes an
                "unusual, and extraordinarily helpful," detailed statement
                of the statute's purposes. H. B. Halicki Productions v.
                 United Artists Communications, Inc., 812 F. 2d 1213, 1214
                (CA9 1987). Section 45 of the Act, codified at 15 U. S. C.
                §1127, provides;
                      "The intent of this chapter is to regulate commerce
                      within the control of Congress by making actionable
                      the deceptive and misleading use of marks in such
                      commerce; to protect registered marks used in such
                      commerce from interference by State, or territorial
                      legislation; to protect persons engaged in such com
                      merce against unfair competition; to prevent fraud
                      and deception in such commerce by the use of repro
                      ductions, copies, counterfeits, or colorable imitations
                      of registered marks; and to provide rights and reme
                      dies stipulated by treaties and conventions respect
                      ing trademarks, trade names, and unfair competition
                      entered into between the United States and foreign
                      nations."

                 Most of the enumerated purposes are relevant to false-
                 association cases; a typical false-advertising case will
                implicate only the Act's goal of "protect[ing] persons en
                gaged in [commerce within the control of Congress]
                against unfair competition." Although "unfair competi
                tion" was a "plastic" concept at common law, Ely-Norris
                Safe Co. V. Hosier Safe Co., 7 F. 2d 603, 604 (CA2 1925)
                (L. Hand, J.), it was understood to be concerned with
                injuries to business reputation and present and future
                sales. See Rogers, Book Review, 39 Yale L. J. 297, 299
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 16 of 25            PageID #:
                                     567




                                  Cite as: 572 U. S.   (2014)              13

                                      Opinion of the Court

                (1929); see generally 3 Restatement of Torts, ch. 35, Intro
                ductory Note, pp. 536—537(1938).
                  We thus hold that to come within the zone of interests in
                a suit for false advertising under §1125(a), a plaintiff must
                allege an injury to a commercial interest in reputation or
                sales. A consumer who is hoodwinked into purchasing a
                disappointing product may well have an injury-in-fact
                cognizable under Article III, but he cannot invoke the
                protection of the Lanham Act—a conclusion reached by
                every Circuit to consider the question. See Colligan v.
                Activities Club of N. Y., Ltd., 442 F. 2d 686, 691—692(CA2
                1971); Serbin v. Ziebart Int'l Corp., 11 F. 3d 1163, 1177
                (CA3 1993); Made in the USA Foundation v. Phillips
                Foods, Inc., 365 F. 3d 278, 281 (CA4 2004); Procter &
                Gamble Co., 242 F. 3d, at 563-564; Barrus v. Sylvania, 55
                F. 3d 468, 470(CA9 1995); Phoenix of Broward, 489 F. 3d,
                at 1170. Even a business misled by a supplier into pur
                chasing an inferior product is, like consumers generally,
                not under the Act's aegis.
                                    B. Proximate Cause

                  Second, we generally presume that a statutory cause of
                action is limited to plaintiffs whose injuries are proxi-
                mately caused by violations of the statute. For centuries, it
                has been "a well established principle of [the common] law,
                that in all cases of loss, we are to attribute it to the proxi
                mate cause, and not to any remote cause." Waters v.
                Merchants'Louisville Ins. Co., 11 Pet. 213, 223 (1837); see
                Holmes, 503 U. S., at 287 (SCALIA, J., concurring in judg
                ment). That venerable principle reflects the reality that
                "the judicial remedy cannot encompass every conceivable
                harm that can be traced to alleged wrongdoing." Associ
                ated Gen. Contractors, 459 U. S., at 536. Congress, we
                assume, is familiar with the common-law rule and does
                not mean to displace it sub silentio. We have thus con
                strued federal causes of action in a variety of contexts to
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 17 of 25           PageID #:
                                     568




                 14       LEXMARK INT'L, INC. u. STATIC CONTROL
                                  COMPONENTS,INC.
                                   Opinion of the Court

                incorporate a requirement of proximate causation. See,
                e.g., Dura Pharmaceuticals, Inc. v. Broudo, 544 U. S. 336,
                346 (2005) (securities fraud); Holmes, supra, at 268-270
                (RICO); Associated Gen. Contractors, supra, at 529-535
                (Clayton Act). No party disputes that it is proper to read
                §1125(a) as containing such a requirement, its broad
                language notwithstanding.
                   The proximate-cause inquiry is not easy to define, and
                over the years it has taken various forms; but courts have
                a great deal of experience applying it, and there is a
                wealth of precedent for them to draw upon in doing so.
                See Exxon Co., U. S. A. v. Sofec, Inc., 517 U. S. 830, 838—
                839 (1996); Pacific Operators Offshore, LLP v. Valladolid,
                565 U. S.     ,     (2012) (SCALIA, J., concurring in part
                and concurring in judgment) (slip op., at 3). Proximate-
                cause analysis is controlled by the nature of the statutory
                cause of action. The question it presents is whether the
                harm alleged has a sufficiently close connection to the
                conduct the statute prohibits.
                  Put differently, the proximate-cause requirement gener
                ally bars suits for alleged harm that is "too remote" from
                the defendant's unlawful conduct. That is ordinarily the
                case if the harm is purely derivative of "misfortunes visited
                upon a third person by the defendant's acts." Holmes,
                supra, at 268-269; see, e.g., Hemi Group, LLC v. City of
                New York, 559 U. S. 1, 10-11 (2010). In a sense, of course,
                all commercial injuries from false advertising are deriva
                tive of those suffered by consumers who are deceived by
                the advertising; but since the Lanham Act authorizes suit
                only for commercial injuries, the intervening step of con
                sumer deception is not fatal to the showing of proximate
                causation required by the statute. See Harold H. Huggins
                Realty, Inc. v. FNC, Inc., 634 F. 3d 787, 800—801 (CA5
                2011). That is consistent with our recognition that under
                common-law principles, a plaintiff can be directly injured
                by a misrepresentation even where "a third party, and not
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 18 of 25                        PageID #:
                                     569




                                      Cite as: 572 U. S.     (2014)                    15

                                          Opinion of the Court

                the plaintiff, . . . relied on" it. Bridge v. Phoenix Bond &
                Indemnity Co., 553 U. S. 639, 656 (2008).
                  We thus hold that a plaintiff suing under §1125(a)
                ordinarily must show economic or reputational injury
                flowing directly from the deception wrought by the de
                fendant's advertising; and that that occurs when deception
                 of consumers causes them to withhold trade from the
                plaintiff. That showing is generally not made when the
                deception produces injuries to a fellow commercial actor
                that in turn affect the plaintiff. For example, while a
                competitor who is forced out of business by a defendant's
                false advertising generally will be able to sue for its losses,
                the same is not true of the competitor's landlord, its elec
                tric company, and other commercial parties who suffer
                merely as a result of the competitor's "inability to meet
                [its] financial obligations." Anza, 547 U. S., at 458.®
                                         C. Proposed Tests
                  At oral argument, Lexmark agreed that the zone of in
                terests and proximate causation supply the relevant back
                ground limitations on suit under §1125(a). See Tr. of
                Oral Arg. 4-5, 11-12, 17-18. But it urges us to adopt, as
                the optimal formulation of those principles, a multifactor
                balancing test derived from Associated General Contrac-


                  ® Proximate causation is not a requirement of Article III standing,
                which requires only that the plaintiff's injury be fairly traceable to the
                defendant's conduct. Like the zone-of-interests test, see supra, at 8—9,
                and nn. 3-4, it is an element of the cause of action under the statute,
                and so is subject to the rule that "the absence of a valid (as opposed to
                arguable) cause of action does not implicate subject-matter jurisdic
                tion." Steel Co., 523 U. S., at 89. But like any other element of a cause
                of action, it must be adequately alleged at the pleading stage in order
                for the case to proceed. See Ashcroft v. Iqbal, 556 U. S. 662, 678-679
                (2009). If a plaintiff's allegations, taken as true, are insufficient to
                establish proximate causation, then the complaint must be dismissed; if
                they are sufficient, then the plaintiff is entitled to an opportunity to
                prove them.
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 19 of 25           PageID #:
                                     570




                 16         LEXMARK INT'L, INC. v. STATIC CONTROL
                                    COMPONENTS,INC.
                                        Opinion of the Court

                tors. In the alternative, it asks that we adopt a categorical
                test permitting only direct competitors to sue for false
                advertising. And although neither party urges adoption of
                the "reasonable interest" test applied below, several amid
                do so. While none of those tests is wholly without merit,
                we decline to adopt any of them. We hold instead that a
                direct application of the zone-of-interests test and the
                proximate-cause requirement supplies the relevant limits
                on who may sue.
                  The balancing test Lexmark advocates was first articu
                lated by the Third Circuit in Conte Bros, and later adopted
                by several other Circuits. Conte Bros, identified five rele
                 vant considerations:

                        "(1) The nature of the plaintiff's alleged injury: Is
                      the injury of a type that Congress sought to redress in
                      providing a private remedy for violations of the [Lan-
                      ham Act]?
                        "(2) The directness or indirectness of the asserted
                      injury.
                        "(3) The proximity or remoteness of the party to the
                      alleged injurious conduct.
                        "(4) The speculativeness of the damages claim.
                        "(5) The risk of duplicative damages or complexity
                      in apportioning damages." 165 F. 3d, at 233 (citations
                      and internal quotation marks omitted).
                This approach reflects a commendable effort to give con
                tent to an otherwise nebulous inquiry, but we think it
                slightly off the mark. The first factor can be read as re
                quiring that the plaintiff's injury be within the relevant
                zone of interests and the second and third as requiring
                (somewhat redundantly) proximate causation; but it is not
                correct to treat those requirements, which must be met in
                every case, as mere factors to be weighed in a balance.
                And the fourth and fifth factors are themselves problem
                atic. "[Tjhe difficulty that can arise when a court attempts
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 20 of 25           PageID #:
                                     571




                                 Cite as: 572 U. S.   (2014)              17

                                     Opinion of the Court

                to ascertain the damages caused by some remote action" is
                a "motivating principle" behind the proximate-cause re
                quirement, Anza, supra, at 457-458; but potential diffi
                culty in ascertaining and apportioning damages is not, as
                Conte Bros, might suggest, an independent basis for deny
                ing standing where it is adequately alleged that a defend
                ant's conduct has proximately injured an interest of the
                plaintiff's that the statute protects. Even when a plaintiff
                cannot quantify its losses with sufficient certainty to re
                cover damages, it may still be entitled to injunctive re
                lief under §1116(a)(assuming it can prove a likelihood of
                future injury) or disgorgement of the defendant's ill-gotten
                profits under §1117(a). See TrafficSchool.com, Inc. v.
                Edriver Inc., 653 F. 3d 820, 831 (CA9 2011); Johnson &
                Johnson v. Carter-Wallace, Inc., 631 F. 2d 186, 190 (CA2
                1980). Finally, experience has shown that the Conte Bros.
                approach, like other open-ended balancing tests, can yield
                unpredictable and at times arbitrary results. See, e.g.,
                Tushnet, Running the Gamut from A to B: Federal
                Trademark and False Advertising Law, 159 U. Pa. L. Rev.
                1305, 1376-1379(2011).
                  In contrast to the multifactor balancing approach, the
                direct-competitor test provides a hright-line rule; but it
                does so at the expense of distorting the statutory lan
                guage. To be sure, a plaintiff who does not compete with
                the defendant will often have a harder time establishing
                proximate causation. But a rule categorically prohibiting
                all suits by noncompetitors would read too much into the
                Act's reference to "unfair competition" in §1127. By the
                time the Lanham Act was adopted, the common-law tort of
                unfair competition was understood not to be limited to
                actions between competitors. One leading authority in the
                field wrote that "there need be no competition in unfair
                competition," just as "[tjhere is no soda in soda water, no
                grapes in grape fruit, no bread in bread fruit, and a clothes
                horse is not a horse but is good enough to hang things
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 21 of 25            PageID #:
                                     572




                 18        LEXMARK INT'L, INC. i;. STATIC CONTROL
                                   COMPONENTS,INC.
                                    Opinion of the Court

                 on." Rogers, 39 Yale L. J., at 299; accord, Vogue Co. v.
                 Thompson-Hudson Co., 300 F. 509, 512 (CA6 1924); 1 H.
                 Nims, The Law of Unfair Competition and Trade-Marks,
                 p. vi (4th ed. 1947); 2 id., at 1194-1205. It is thus a mis
                take to infer that because the Lanham Act treats false
                advertising as a form of unfair competition, it can protect
                only the false-advertiser's direct competitors.
                   Finally, there is the "reasonable interest" test applied by
                the Sixth Circuit in this case. As typically formulated,
                it requires a commercial plaintiff to "demonstrate '(1) a
                reasonable interest to be protected against the alleged
                false advertising and (2) a reasonable basis for believing
                that the interest is likely to be damaged by the alleged
                false advertising.'" 697 F. 3d, at 410 (quoting Famous
                Horse, 624 F. 3d, at 113). A purely practical objection to
                the test is that it lends itself to widely divergent appli
                cation. Indeed, its vague language can be understood as
                requiring only the bare minimum of Article III standing.
                The popularity of the multifactor balancing test reflects its
                appeal to courts tired of "grappl[ing] with defining" the
                "'reasonable interest'" test "with greater precision." Conte
                Bros., 165 F. 3d, at 231. The theoretical difficulties with
                the test are even more substantial: The relevant question
                is not whether the plaintiff's interest is "reasonable," but
                whether it is one the Lanham Act protects; and not
                whether there is a "reasonable basis" for the plaintiff's
                claim of harm, but whether the harm alleged is proximately
                tied to the defendant's conduct. In short, we think the
                principles set forth above will provide clearer and more
                accurate guidance than the "reasonable interest" test.
                                      IV. Application
                  Applying those principles to Static Control's false-
                advertising claim, we conclude that Static Control comes
                within the class of plaintiffs whom Congress authorized to
                sue under §1125(a).
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 22 of 25          PageID #:
                                     573




                                 Cite as: 572 U. S.   (2014)             19

                                     Opinion of the Court

                  To begin, Static Contrors alleged injuries—lost sales
                and damage to its business reputation—are injuries to
                precisely the sorts of commercial interests the Act pro
                tects. Static Control is suing not as a deceived consumer,
                but as a "perso[n] engaged in" "commerce within the con
                trol of Congress" whose position in the marketplace has
                been damaged by Lexmark's false advertising. §1127.
                There is no doubt that it is within the zone of interests
                protected by the statute.
                  Static Control also sufficiently alleged that its injuries
                were proximately caused by Lexmark's misrepresenta
                tions. This case, it is true, does not present the "classic
                Lanham Act false-advertising claim" in which '"one com
                petitor directly injur[es] another by making false state
                ments about his own goods [or the competitor's goods] and
                thus inducing customers to switch.'" Harold H. Muggins
                Realty, 634 F. 3d, at 799, n. 24. But although diversion of
                sales to a direct competitor may be the paradigmatic direct
                injury from false advertising, it is not the only type of
                injury cognizable under §1125(a). For at least two rea
                sons, Static Control's allegations satisfy the requirement
                of proximate causation.
                   First, Static Control alleged that Lexmark disparaged
                its business and products by asserting that Static Con
                trol's business was illegal. See 697 F. 3d, at 411, n. 10
                (noting allegation that Lexmark "directly target[ed] Static
                Control" when it "falsely advertised that Static Control
                infringed Lexmark's patents"). When a defendant harms
                a plaintiff's reputation by casting aspersions on its busi
                ness, the plaintiff's injury flows directly from the audi
                ence's belief in the disparaging statements. Courts have
                therefore afforded relief under §1125(a) not only where a
                defendant denigrates a plaintiff's product by name, see,
                e.g., McNeilab, Inc. v. American Home Prods. Corp., 848
                F. 2d 34, 38 (CA2 1988), but also where the defendant
                damages the product's reputation by, for example, equat-
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 23 of 25                    PageID #:
                                     574




                20          LEXMARK INT'L, INC. u. STATIC CONTROL
                                    COMPONENTS,INC.
                                         Opinion of the Court

                ing it with an inferior product, see, e.g., Camel Hair and
                Cashmere Inst. of Am., Inc. v. Associated Dry Goods Corp.,
                799 F. 2d 6, 7-8, 11-12(CAl 1986); PPX Enterprises, Inc.
                V. Audiofidelity, Inc., 746 F. 2d 120, 122, 125 (CA2 1984).
                Traditional proximate-causation principles support those
                results: As we have observed, a defendant who '"seeks to
                promote his own interests by telling a known falsehood to
                or about the plaintiff or his product'" may be said to have
                proximately caused the plaintiff's harm. Bridge, 553
                U. S., at 657 (quoting Restatement (Second) of Torts §870,
                Comment h (1977); emphasis added in Bridge).
                  The District Court emphasized that Lexmark and Static
                Control are not direct competitors. But when a party
                claims reputational injury from disparagement, competi
                tion is not required for proximate cause; and that is true
                even if the defendant's aim was to harm its immediate
                competitors, and the plaintiff merely suffered collateral
                damage. Consider two rival carmakers who purchase
                airbags for their cars from different third-party manufac
                turers. If the first carmaker, hoping to divert sales from
                the second, falsely proclaims that the airbags used by the
                second carmaker are defective, both the second carmaker
                and its airbag supplier may suffer reputational injury, and
                their sales may decline as a result. In those circumstances,
                there is no reason to regard either party's injury as de
                rivative of the other's; each is directly and independently
                harmed by the attack on its merchandise.
                  In addition. Static Control adequately alleged proximate
                causation by alleging that it designed, manufactured, and
                sold microchips that both (1) were necessary for, and
                (2) had no other use than, refurbishing Lexmark toner
                cartridges. See App. 13, K31; id., at 37, 1154.'' It follows


                  ''We understand this to be the thrust of both sides' allegations con
                cerning Static Control's design and sale of specialized microchips for
                the specific purpose of enabling the remanufacture of Lexmark's
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 24 of 25            PageID #:
                                     575




                                      Cite as: 572 U. S.   (2014)   '      21

                                          Opinion of the Court

                from that allegation that any false advertising that re
                duced the remanufacturers' business necessarily injured
                Static Control as well. Taking Static Control's assertions
                at face value, there is likely to he something very close to a
                1:1 relationship between the number of refurbished Pre-
                bate cartridges sold (or not sold) by the remanufacturers
                and the number of Prebate microchips sold (or not sold) by
                Static Control. "Where the injury alleged is so integral an
                aspect of the [violation] alleged, there can be no question"
                that proximate cause is satisfied. Blue Shield of Va. v.
                McCready, 457 U. S. 465, 479(1982).
                  To he sure, on this view, the causal chain linking Static
                Control's injuries to consumer confusion is not direct, but
                includes the intervening link of injury to the remanufac
                turers. Static Control's allegations therefore might not
                support standing under a strict application of the '""gen
                eral tendency'"" not to stretch proximate causation "'"be
                yond the first step.'"" Holmes, 503 U. S., at 271. But the
                reason for that general tendency is that there ordinarily is
                a "discontinuity" between the injury to the direct victim
                and the injury to the indirect victim, so that the latter
                is not surely attributable to the former (and thus also to
                the defendant's conduct), hut might instead have resulted
                from "any number of [other] reasons." Anza, 547 U. S., at
                 458-459. That is not the case here. Static Control's alle
                gations suggest that if the remanufacturers sold 10,000
                fewer refurbished cartridges because of Lexmark's false
                advertising, then it would follow more or less automatically
                that Static Control sold 10,000 fewer microchips for the
                same reason, without the need for any "speculative ...
                proceedings" or "intricate, uncertain inquiries." Id., at
                459-460. In these relatively unique circumstances, the
                remanufacturers are not "more immediate victim[s]" than
                Static Control. Bridge, supra, at 658.

                Prebate cartridges.
Case 1:18-cv-00502-JAO-KJM Document 25-1 Filed 05/16/19 Page 25 of 25             PageID #:
                                     576




                 22          LEXMARK INT'L, INC. v. STATIC CONTROL
                                     COMPONENTS,INC.
                                       Opinion of the Court

                   Although we conclude that Static Control has alleged an
                 adequate basis to proceed under §1125(a), it cannot obtain
                 relief without evidence of injury proximately caused by
                 Lexmark's alleged misrepresentations. We hold only that
                 Static Control is entitled to a chance to prove its case.


                   To invoke the Lanham Act's cause of action for false
                 advertising, a plaintiff must plead (and ultimately prove)
                 an injury to a commercial interest in sales or business
                 reputation proximately caused by the defendant's mis
                 representations. Static Control has adequately pleaded
                 both elements. The judgment of the Court of Appeals is
                 affirmed.
                                                              It is so ordered.
